Action by Carolina F. Allegretto against the Oregon Automobile Insurance Company. From a judgment in favor of plaintiff defendant appeals, and plaintiff files motion to dismiss appeal.
MOTION TO DISMISS DENIED, JUDGEMENT REVERSED, AND REHEARING DENIED.
                       ON MOTION TO DISMISS APPEAL
Respondent contends that the appeal should be dismissed for the reason that there has been a violation of Rule 10 of the Supreme Court which provides in part as follows:
"Points and authorities shall follow each assignment of error or proposition of law. Not exceeding five adjudicated cases should be cited under any particular point. Names of the parties and the volume and page of the case reported shall be stated. In citing textbooks, the edition, together with the number of the volume, page or section shall be given. Care should be used in the selection of cases cited. There is much waste of time in reading cases not in point."
While there has been a clear violation of the above rule, we think this is not a ground for dismissal of the appeal. A motion to strike the brief from the files would have been a more appropriate remedy. Even had such motion been made, its disposition would rest in the discretion of the court.
The motion to dismiss is denied. *Page 540